Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9 and 18-20) in the 
reply filed on June 10, 2022 is acknowledged.
Claim 10-17 are withdrawn from further consideration pursuant to 37 CPR 
1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show 
every feature of the invention specified in the claims.  Therefore, the following claim limitations must be shown or the feature(s) canceled from the claim(s):
In Claim 3, “…a switching element disposed over the semiconductor substrate and electrically coupled to the second conductive pad”
In Claim 20, “…the measurement circuitry and the bias circuitry are both disposed on the semiconductor substrate.
In Claim 21, “… the first recovery mode operation comprises passing a first current through the heating element to heat the piezoelectric structure to a recovery temperature for a period of time, and wherein passing the first current through the heating element comprises: the bias circuitry providing a first electrical signal to a current source that is electrically coupled to the heating element, such that the current source provides the first current to the heating element; and the bias circuitry providing a second electrical signal to a switching element that is electrically coupled to the heating element, such that the switching element is in a closed state.
In Claim 22, “… the performance characteristic is a capacitance of the piezoelectric device.
In Claim 23, “…the recovery temperature is greater than or equal to about a Curie temperature of the piezoelectric structure.
In Claim 24, “…the measurement circuitry is configured to determine whether the first recovery mode operation improved the performance characteristic from the second value to the third value; if the measurement circuitry determines the first recovery mode operation improved the performance characteristic from the second value to the third value, the measurement circuitry provides a third electrical signal to the bias circuitry to initiate operation of the piezoelectric device in an actuation mode; and if the measurement circuitry determines the first recovery mode operation has not improved the performance characteristic from the second value to the third value, the measurement circuitry provides a fourth electrical signal to the bias circuitry to initiate the bias circuitry to perform a second recovery mode operation on the piezoelectric device.
In Claim 25, “…operating the piezoelectric device in the actuation mode comprises: the bias circuitry providing a fifth electrical signal to the switching element to switch the switching element from the closed state to an open state; and the bias circuitry providing a sixth electrical signal to the current source, such that the current source provides a second current less than the first current to the heating element.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 
first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification fails to provide an enabling description for the five “electrical signals” claimed as provided by the bias circuitry. The specification discloses a “bias circuitry” providing “bias voltages,” but the original disclosure does not recite the claimed five “electrical signals.” The examiner assumes that the aforementioned values are not the same as “bias voltages” because they are not defined as such in the specification. Therefore, the examiner has understood “electrical signals” as new matter and has not given the claimed “electrical signals” patentable weight.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 18-28 are rejected under 35 U.S.C. 112, second paragraph, as 
being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
In claims 1-3, it not clear whether “heating element” refers to one of the first and second electrodes or whether it refers to a third element distinct from the electrodes. The examiner has assumed that “heating element” is not a distinct element, but rather, is the same as the electrodes.
In Claims 5-9 and 18-28, it is not clear which embodiment is being referenced. The specification appears to introduce a plurality of embodiments that share in common a connection to Figure 1, but each embodiment’s connection to Figure 1 is not clear and each embodiment is not clearly defined. Claim 5 appears to refer to either Figs. 5A or 5B, but these are noted as distinct embodiments [0008]. Moreover, Claim 6 which depends on Claim 5 introduces elements that are absent in Figs. 5A and 5B, but referenced in Figure 6, which again, the specification notes as a distinct embodiment from Fig. 5A and from Fig. 5B. This comingling of embodiments creates an ambiguity because it is not clear what device the limitations are actually referencing. Then, Claim 7 only applies to Figure 5B which then creates another problem because it depends on Claim 6 which depends on Claim 5. Furthermore, Claim 8 only applies to Figure 6, but Claim 9, which depends on Claim 8, includes elements of Figures 6 and 21-22, which again, the specification notes as distinct embodiments [0011], but does not clearly define any one embodiment. Noting that a figure or a group of figures depict “some other embodiments” or “some embodiments” is vague. The connection between Figure 1 and all the figures, the connection between Figure 3 and figures 7-12, the connection between Figure 6 and figures 1-22 is noted, but it is not clear where one embodiment ends and another begins and the claim limitations refer to elements without a clear adherence to a single embodiment. The examiner has assumed that the embodiment referenced is not an embodiment disclosed and has interpreted each element in isolation from the whole since the device referenced is unclear.
Dependent claims 2-9 inherit the deficiencies of independent claim 1, and are 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Dependent claims 19-25 inherit the deficiencies of independent claim 18, and are 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Dependent claims 27-28 inherit the deficiencies of independent claim 26, and are 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 5-9, 18, 26-28 are rejected under AIA  35 U.S.C. 102(a)(2) as 
being anticipated by Umeda et al. (U.S. Publication No. 2020/0244222; hereinafter “Umeda”).
Regarding claim 1, Umeda discloses a piezoelectric device, comprising: a semiconductor substrate (Fig. 7, F2); a first electrode (Fig. 7, E1) disposed over (Fig. 7) the semiconductor substrate (Fig. 7, F2); a piezoelectric structure (Fig. 7, F3) disposed on (Fig. 7) the first electrode (Fig. 7, E1); a second electrode (Fig. 7, E2) disposed on the piezoelectric structure (Fig. 7, F3); and a heating element (Fig. 7, E1/E2) disposed over the semiconductor substrate (Fig. 7, F2), the heating element (Fig. 7, E1/E2) configured to heat (Fig. 7; [0079]) the piezoelectric structure (Fig. 7, F3) to a recovery temperature (Fig. 7, [0112]) for a period of time (Fig. 7, [0112]), wherein heating (Fig. 7; [0079]) the piezoelectric structure (Fig. 7, F3) to the recovery temperature (Fig. 7, [0112]) for the period of time (Fig. 7, [0112]) improves (Fig. 7, [0112]) a degraded electrical property (Fig. 7, [0112]) of the piezoelectric device (Fig. 7).  
Regarding claim 2, Umeda discloses the piezoelectric device of claim 1, further comprising: a first conductive pad (Fig. 7, 141 on the left) disposed on the heating element (Fig. 7, E1/E2), the first conductive pad (Fig. 7, 141 on the left) electrically coupled to the heating element (Fig. 7, E1/E2); and a second conductive pad (Fig. 7, 141 on the right) disposed on the heating element (Fig. 7, E1/E2), the second conductive pad (Fig. 7, 141 on the right) electrically coupled (Fig. 7) to the heating element (Fig. 7, E1/E2).  
Regarding claim 5, Umeda discloses the piezoelectric device of claim 1, further comprising: a heating structure (Fig. 7, portion of 11 heating F3; [0112]) disposed over (Fig. 7) the second electrode (Fig. 7, E2), the heating structure (Fig. 7, portion of 11 heating F3; [0112]) extending from above  (Fig. 7) the second electrode (Fig. 7, E2) toward the semiconductor substrate (Fig. 7, F2) on opposite sides (Fig. 7) of the second electrode (Fig. 7, E2), opposite sides (Fig. 7) of the piezoelectric structure (Fig. 7, F3), and opposite sides (Fig. 7) of the second electrode (Fig. 7, E2), wherein the heating structure (Fig. 7, portion of 11 heating F3; [0112]) is the heating element (Fig. 7, portion of 11 heating F3; [0112]).  
Regarding claim 6, Umeda discloses the piezoelectric device of claim 5, further comprising: a first passivation layer (Fig. 7, L43) disposed over (Fig. 7) the first electrode (Fig. 7, E1), the first passivation layer (Fig. 7, L43) extending from above (Fig. 7) the first electrode (Fig. 7, E1) toward the semiconductor substrate (Fig. 7, F2) along opposite sidewalls (Fig. 7) of the first electrode (Fig. 7, E1), opposite sidewalls (Fig. 7) of the piezoelectric structure (Fig. 7, F3), and opposite sidewalls (Fig. 7) of the second electrode (Fig. 7, E2), wherein the first passivation layer (Fig. 7, L43) separates (Fig. 7) the heating structure (Fig. 7, portion of 11 heating F3; [0112]) from the first electrode (Fig. 7, E1), the piezoelectric structure (Fig. 7, F3), and the second electrode (Fig. 7, E2).  
Regarding claim 7, Umeda discloses the piezoelectric device of claim 6, further comprising: a second passivation layer (Fig. 7, L41) disposed over  (Fig. 7) the heating structure (Fig. 7, portion of 11 heating F3; [0112]), wherein the second passivation layer (Fig. 7, L41) extends from above  (Fig. 7) the heating structure (Fig. 7, portion of 11 heating F3; [0112]) toward (Fig. 7) the semiconductor substrate (Fig. 7, F2) along opposite sidewalls  (Fig. 7) of the heating structure (Fig. 7, portion of 11 heating F3; [0112]).
Regarding claim 8, Umeda discloses the piezoelectric device of claim 1, further comprising: a heating structure (Fig. 7, portion of 11 heating F3; [0112]) disposed beneath (Fig. 7) the first electrode (Fig. 7, E1); and an interlayer dielectric (ILD) layer (Fig. 7, L31 on left) disposed between (Fig. 7) the heating structure (Fig. 7, portion of 11 heating F3; [0112]) and the first electrode (Fig. 7, E1).  
Regarding claim 9, Umeda discloses the piezoelectric device of claim 8, further comprising: a first conductive pad (Fig. 7, 141 on the left) disposed over (Fig. 7) the ILD layer (Fig. 7, L31 on left), wherein the first conductive pad (Fig. 7, 141 on the left) extends through (Fig. 7) the ILD layer (Fig. 7, L31 on left) to contact (Fig. 7) the heating structure (Fig. 7, portion of 11 heating F3; [0112]) at a first location (Fig. 7, first location on first side of E1) that is disposed on (Fig. 7) a first side (Fig. 7, first side of E1) of the first electrode (Fig. 7, E1); and a second conductive pad (Fig. 7, 141 on the right) disposed over (Fig. 7) the ILD layer (Fig. 7, L31 on left), wherein the second conductive pad (Fig. 7, 141 on the right) extends through (Fig. 7) the ILD layer (Fig. 7, L31 on left) to contact (Fig. 7) the heating structure (Fig. 7, portion of 11 heating F3; [0112]) at a second location (Fig. 7, second location on second side of E1) that is disposed on (Fig. 7) a second side (Fig. 7, second side of E1) of the first electrode (Fig. 7, E1) opposite (Fig. 7) the first side (Fig. 7, first side of E1).  
Regarding claim 18, Umeda discloses a system, the system comprising: a piezoelectric device (Fig. 7) disposed on (Fig. 7) a semiconductor substrate (Fig. 7, F2), the piezoelectric device (Fig. 7) comprising a piezoelectric structure (Fig. 7, F3) disposed between (Fig. 7) a first electrode (Fig. 7, E1) and a second electrode (Fig. 7, E2); measurement circuitry (Fig. 7, 142) electrically coupled (Fig. 7) to the piezoelectric device (Fig. 7), the measurement circuitry (Fig. 7, 142) configured to determine (Fig. 7; [0112]) whether a performance characteristic (Fig. 7; [0111]) of the piezoelectric device (Fig. 7) has degraded (Fig. 7; [0111]-[0112]) from a first value (Fig. 7; [0111]-[0112] – first voltage at first temperature value) to a second value (Fig. 7; [0111]-[0112] – second voltage at second temperature value); and bias circuitry (Fig. 7; [0111]-[0112] – circuitry controlling the voltage) electrically coupled (Fig. 7) to a heating element (Fig. 7, E1/E2) that is disposed over (Fig. 7) the semiconductor substrate (Fig. 7, F2), the bias circuitry (Fig. 7; [0111]-[0112] – circuitry controlling the voltage) configured to perform (Fig. 7) a first recovery mode operation (Fig. 7; [0111]-[0112] – first temperature compensated voltage control mode) on the piezoelectric device (Fig. 7), wherein the first recovery mode operation (Fig. 7; [0111]-[0112] – first temperature compensated voltage control mode) is configured to improve (Fig. 7; [0111]-[0112]) the performance characteristic (Fig. 7; [0111]) from the second value (Fig. 7; [0111]-[0112] – second voltage at second temperature value) to a third value (Fig. 7; [0111]-[0112] – third voltage at third temperature value) that is closer (Fig. 7; [0111]-[0112]) to the first value (Fig. 7; [0111]-[0112] – first voltage at first temperature value) than the second value (Fig. 7; [0111]-[0112] – second voltage at second temperature value) is to the first value (Fig. 7; [0111]-[0112] – first voltage at first temperature value).  
Regarding claim 26, Umeda discloses a piezoelectric device, comprising: a semiconductor substrate (Fig. 7, F2); a piezoelectric structure (Fig. 7, F3) disposed over (Fig. 7) the semiconductor substrate (Fig. 7, F2) and vertically between (Fig. 7) a first electrode (Fig. 7, E1) and a second electrode (Fig. 7, E2); a heating structure (Fig. 7, portion of 11 heating F3; [0112]) disposed over (Fig. 7) the semiconductor substrate (Fig. 7, F2), wherein the heating structure (Fig. 7, portion of 11 heating F3; [0112]) is spaced (Fig. 7) from each of the first electrode (Fig. 7, E1), the piezoelectric structure (Fig. 7, F3), and the second electrode (Fig. 7, E2), and wherein the heating structure (Fig. 7, portion of 11 heating F3; [0112]) is configured (Fig. 7) to heat (Fig. 7; [0079]) the piezoelectric structure (Fig. 7, F3) to a recovery temperature (Fig. 7, [0112]) for a period of time (Fig. 7, [0112]); a first passivation layer (Fig. 7, L43) disposed over (Fig. 7) the first electrode (Fig. 7, E1), the piezoelectric structure (Fig. 7, F3), and the second electrode (Fig. 7, E2), wherein the first passivation layer (Fig. 7, L43) extends (Fig. 7) along sidewalls (Fig. 7) of the first electrode (Fig. 7, E1), the piezoelectric structure (Fig. 7, F3), and the second electrode (Fig. 7, E2); a first conductive pad (Fig. 7, 141 on the left) disposed over (Fig. 7) the semiconductor substrate (Fig. 7, F2) and electrically coupled (Fig. 7) to the first electrode (Fig. 7, E1), wherein the first conductive pad (Fig. 7, 141 on the left) extends vertically (Fig. 7) through the first passivation layer (Fig. 7, L43) to contact (Fig. 7) the first electrode (Fig. 7, E1) at a first location (Fig. 7, first location on first side of E1); a second conductive pad (Fig. 7, 141 on the right) disposed over (Fig. 7) the semiconductor substrate (Fig. 7, F2) and electrically coupled (Fig. 7) to the second electrode (Fig. 7, E2), wherein the second conductive pad (Fig. 7, 141 on the right) extends vertically (Fig. 7) through the first passivation layer (Fig. 7, L43) to contact (Fig. 7) the second electrode (Fig. 7, E2) at a second location (Fig. 7, second location) that is spaced (Fig. 7) from the first location (Fig. 7, first location on first side of E1); a third conductive pad (Fig. 7, H11 on the left) disposed over (Fig. 7) the semiconductor substrate (Fig. 7, F2) and electrically coupled (Fig. 7) to the heating structure (Fig. 7, portion of 11 heating F3; [0112]), wherein the third conductive pad (Fig. 7, H11 on the left) contacts (Fig. 7) the heating structure (Fig. 7, portion of 11 heating F3; [0112]) at a third location (Fig. 7, third location), and wherein the third location (Fig. 7, third location) is spaced (Fig. 7) from both the first location (Fig. 7, first location on first side of E1) and the second location (Fig. 7, second location); and a fourth conductive pad (Fig. 7, H11 on the right) disposed over (Fig. 7) the semiconductor substrate (Fig. 7, F2) and electrically coupled (Fig. 7) to the heating structure (Fig. 7, portion of 11 heating F3; [0112]), wherein the fourth conductive pad (Fig. 7, H11 on the right) contacts (Fig. 7) the heating structure (Fig. 7, portion of 11 heating F3; [0112]) at a fourth location (Fig. 7, fourth location), and wherein the fourth location (Fig. 7, fourth location) is spaced (Fig. 7) from each of the first location (Fig. 7, first location on first side of E1), the second location (Fig. 7, second location), and the third location (Fig. 7, third location).  
Regarding claim 27, Umeda discloses the piezoelectric device of claim 26, wherein: the first location (Fig. 7, first location on first side of E1) and the second location (Fig. 7, second location) are both disposed (Fig. 7) within a perimeter (Fig. 7, perimeter of E1) of the first electrode (Fig. 7, E1); the third location (Fig. 7, third location) and the fourth location (Fig. 7, fourth location) are both disposed (Fig. 7) outside the perimeter (Fig. 7, perimeter of E1) of the first electrode (Fig. 7, E1); and the third location (Fig. 7, third location) and the fourth location (Fig. 7, fourth location) are both disposed (Fig. 7) outside a perimeter (Fig. 7, perimeter of E2) of the second electrode (Fig. 7, E2).  
Regarding claim 28, Umeda discloses the piezoelectric device of claim 27, further comprising: a second passivation layer (Fig. 7, L41) overlying (Fig. 7) the heating structure (Fig. 7, portion of 11 heating F3; [0112]), wherein the second passivation layer (Fig. 7, L41) extends vertically (Fig. 7) along sidewalls (Fig. 7) of the heating structure (Fig. 7, portion of 11 heating F3; [0112]), wherein the heating structure (Fig. 7, portion of 11 heating F3; [0112]) is disposed vertically between (Fig. 7) the second passivation layer (Fig. 7, L41) and the first passivation layer (Fig. 7, L43), wherein the third conductive pad (Fig. 7, H11 on the left) extends vertically (Fig. 7) through the second passivation layer (Fig. 7, L41) to contact (Fig. 7) the heating structure (Fig. 7, portion of 11 heating F3; [0112]) at the third location (Fig. 7, third location), and wherein the fourth conductive pad (Fig. 7, H11 on the right) extends vertically (Fig. 7) through the second passivation layer (Fig. 7, L41) to contact (Fig. 7) the heating structure (Fig. 7, portion of 11 heating F3; [0112]) at the fourth location (Fig. 7, fourth location).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 19-25 are rejected under 35 U.S.C. 103 as being 
unpatentable over Umeda in view of Ghaffari (U.S. Publication No. 2014/0303452; hereinafter “Ghaffari”).
Regarding claim 3, Umeda discloses the piezoelectric device of claim 2, further comprising: the semiconductor substrate (Fig. 7, F2) and electrically coupled (Fig. 7) to the second conductive pad (Fig. 7, 141 on the right). Umeda does not teach a switching element.
Ghaffari, however, does teach a switching element (Fig. 14; [0111]; [0143]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Umeda to include the features of Ghaffari because it would provide a variety of sophisticated electrical devices thereby increasing the range of functionality.
Regarding claim 4, Umeda as modified teaches the piezoelectric device of claim 3, wherein the heating element (Fig. 7, E1/E2) is the first electrode (Fig. 7, E1) or the second electrode (Fig. 7, E2).  
Regarding claim 19, Umeda teaches the system of claim 18, further comprising: a current source (Fig. 7; [0075] – AC power supply current source) electrically coupled (Fig. 7) to the heating element via a first conductive pad (Fig. 7, 141 on the left); and the heating element (Fig. 7, E1/E2) via a second conductive pad (Fig. 7, 141 on the right) different (Fig. 7) than the first conductive pad (Fig. 7, 141 on the left). Umeda does not teach a switching element.
Ghaffari, however, does teach a switching element (Fig. 14; [0111]; [0143]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Umeda to include the features of Ghaffari because it would provide a variety of sophisticated electrical devices thereby increasing the range of functionality.
Regarding claim 20, Umeda as modified teaches the system of claim 19, wherein the measurement circuitry (Fig. 7, 142) and the bias circuitry (Fig. 7; [0111]-[0112] – circuitry controlling the voltage) are both disposed on (Fig. 7) the semiconductor substrate (Fig. 7, F2). 
Regarding claim 21, Umeda teaches the system of claim 18, wherein the first recovery mode operation (Fig. 7; [0111]-[0112] – first temperature compensated voltage control mode) comprises passing a first current through the heating element (Fig. 7, E1/E2) to heat the piezoelectric structure (Fig. 7, F3) to a recovery temperature (Fig. 7; [0111]-[0112]) for a period of time (Fig. 7; [0111]-[0112]), and wherein passing the first current (Fig. 7; [0075] – first current from AC power supply) through the heating element (Fig. 7, E1/E2) comprises: the bias circuitry (Fig. 7; [0111]-[0112] – circuitry controlling the voltage) providing a first electrical signal (Fig. 7, first signal) to a current source (Fig. 7; [0075] – AC power supply current source) that is electrically coupled (Fig. 7) to the heating element (Fig. 7, E1/E2), such that the current source (Fig. 7; [0075] – AC power supply current source) provides the first current (Fig. 7; [0075] – first current from AC power supply) to the heating element (Fig. 7, E1/E2); and the bias circuitry (Fig. 7; [0111]-[0112] – circuitry controlling the voltage) providing a second electrical signal (Fig. 7, second signal) that is electrically coupled (Fig. 7) to the heating element (Fig. 7, E1/E2). Umeda does not teach a switching element.
Ghaffari, however, does teach a switching element (Fig. 14; [0111]; [0143]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Umeda to include the features of Ghaffari because it would provide a variety of sophisticated electrical devices thereby increasing the range of functionality.
Regarding claim 22, Umeda as modified teaches the system of claim 21, wherein the performance characteristic (Fig. 7; [0111]) of the piezoelectric device (Fig. 7).  Umeda does not teach a capacitance.
Ghaffari, however, does teach a capacitance ([0249]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Umeda to include the features of Ghaffari because it would provide a variety of sophisticated sensors thereby increasing control of the resonator.
Regarding claim 23, Umeda as modified teaches the system of claim 22, wherein the recovery temperature (Fig. 7, [0112]) is greater than or equal (Fig. 7; [0111]-[0112] – temperature compensation) to about a Curie temperature (Fig. 7, F3 – Curie temperature of AIN) of the piezoelectric structure (Fig. 7, F3).  
Regarding claim 24, Umeda as modified teaches the system of claim 21, wherein: the measurement circuitry (Fig. 7, 142) is configured to determine (Fig. 7) whether the first recovery mode operation (Fig. 7; [0111]-[0112] – first temperature compensated voltage control mode) improved (Fig. 7) the performance characteristic (Fig. 7; [0111]) from the second value (Fig. 7; [0111]-[0112] – second voltage at second temperature value) to the third value (Fig. 7; [0111]-[0112] – third voltage at third temperature value); if the measurement circuitry (Fig. 7, 142) determines the first recovery mode operation (Fig. 7; [0111]-[0112] – first temperature compensated voltage control mode) improved the performance characteristic (Fig. 7; [0111]) from the second value (Fig. 7; [0111]-[0112] – second voltage at second temperature value) to the third value (Fig. 7; [0111]-[0112] – third voltage at third temperature value), the measurement circuitry (Fig. 7, 142) provides a third electrical signal (Fig. 7, third signal) to the bias circuitry (Fig. 7; [0111]-[0112] – circuitry controlling the voltage) to initiate operation (Fig. 7; [0111]-[0112]) of the piezoelectric device (Fig. 7) in an actuation mode (Fig. 7; [0050]); and if the measurement circuitry (Fig. 7, 142) determines (Fig. 7) the first recovery mode operation (Fig. 7; [0111]-[0112] – first temperature compensated voltage control mode) has not improved (Fig. 7) the performance characteristic (Fig. 7; [0111]) from the second value (Fig. 7; [0111]-[0112] – second voltage at second temperature value) to the third value (Fig. 7; [0111]-[0112] – third voltage at third temperature value), the measurement circuitry (Fig. 7, 142) provides a fourth electrical signal (Fig. 7, fourth signal) to the bias circuitry (Fig. 7; [0111]-[0112] – circuitry controlling the voltage) to initiate (Fig. 7) the bias circuitry (Fig. 7; [0111]-[0112] – circuitry controlling the voltage) to perform a second recovery mode operation (Fig. 7; [0111]-[0112] – second temperature compensated voltage control mode) on the piezoelectric device (Fig. 7).  
Regarding claim 25, Umeda as modified teaches the system of claim 24, wherein operating the piezoelectric device (Fig. 7) in the actuation mode (Fig. 7; [0050]) comprises: the bias circuitry (Fig. 7; [0111]-[0112] – circuitry controlling the voltage) providing a fifth electrical signal (Fig. 7, fifth signal); and the bias circuitry (Fig. 7; [0111]-[0112] – circuitry controlling the voltage) providing a sixth electrical signal (Fig. 7, sixth signal)to the current source (Fig. 7; [0075] – AC power supply current source), such that the current source (Fig. 7; [0075] – AC power supply current source) provides a second current (Fig. 7; [0075] – second current from AC power supply) less than the first current (Fig. 7; [0075] – first current from AC power supply) to the heating element (Fig. 7, E1/E2). Umeda does not teach a switching element.
Ghaffari, however, does teach a switching element (Fig. 14; [0111]; [0143]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Umeda to include the features of Ghaffari because it would provide a variety of sophisticated electrical devices thereby increasing the range of functionality.


Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837


21 August 2022

/EMILY P PHAM/Primary Examiner, Art Unit 2837